Since this suit was brought to this court the Supreme Court of the United States in the case of the Western Union Telegraph Company v. The State of Kansas, has ruled that a similar law of Kansas is unconstitutional. This renders unnecessary any discussion of the *Page 310 
question involved in this suit. Upon the authority of the case cited, the judgments of the District Court and of the Court of Civil Appeals are reversed and judgment here rendered for the Western Union Telegraph Company.
Reversed and rendered.